Citation Nr: 1236462	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1975 to May 1977.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in August 2009, and a substantive appeal was timely received in September 2009.  

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss results from acoustic trauma during service.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for left ear hearing loss, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Evidence and Analysis

For VA purposes, impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The facts of this issue may be briefly summarized.  The in-service audiograms on entrance examination in November 1974 and on separation examination in April 1977 do not show hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran's DD 214 Form shows he was an artillery crewman during service.  The Veteran contends he has had bilateral hearing loss since service.  A private doctor in November 2007 was of the opinion that the Veteran had bilateral sensorineural hearing loss that was due to the use of firearms during service.  On VA examination in November 2007, the Veteran reported that he has had hearing loss since he was exposed to field artillery during service.  The Veteran stated that after service he worked as a restaurant manager for 30 years and denied post-service noise exposure.  Pure tone audiometry test results did not show hearing loss in the left ear as defined by 38 C.F.R. § 3.385.  The examiner was of the opinion that since the right ear hearing loss and tinnitus began following the Veteran's period of active duty service, they are at least as likely as not related to his noise exposure in service.  A VA audiological evaluation in August 2012 shows left ear hearing loss pursuant to §38 C.F.R. § 3.385, as the audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 30, 35, and 35 respectively, in the left ear.  

Notably, VA recognizes that noise-induced hearing loss (caused by chronic exposure to excessive noise) is one of the most common causes of sensorineural hearing loss.  See Veterans Benefits Administration Training Letter 09-05 (Aug. 5, 2009).  Here, the Veteran has been service-connected for right ear hearing loss due to military acoustic trauma.  In light of the above, and in the absence of a significant civilian noise exposure history, the Board resolves reasonable doubt in favor of the Veteran by finding that the current left ear hearing loss disability results from acoustic trauma during active military service.  The claim, therefore, is granted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The VA audiological evaluation in August 2012 did not include the Maryland CNC speech recognition test scores.  As these findings are essential for determining the current level of hearing loss, the VA evaluation in August 2012 is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances a new VA audiological examination must be provided to include the Maryland CNC speech recognition test scores.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA audiometric examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include the Maryland CNC test and a puretone audiometry test.  

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2. Afterwards adjudicate the claim for an initial higher rating for hearing loss in light of the Board's decision to grant service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


